DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 1, 2020, and February  were filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on July 1, 2020. Claims 1-17 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-4 and 6-8, is directed to a machine. Additionally, the method, as claimed in claims 9-12 and 14-16, is directed to a process. Furthermore, the non-transitory computer readable medium, as claimed in claim 17, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product marketing. Specifically, representative claim 9 recites the abstract idea of: 
communicating first information indicating a type of a product, reading the first information stored; and
acquiring second information of the product, using the read first information, and
outputting the second information for use by a store employee.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 9 recites the abstract idea of product marketing, as noted above. This concept is considered to be a certain 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 9 includes additional elements such as a computer, a medium, a storage area, and a first output apparatus.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product marketing occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 9 is directed to an abstract idea.

In this case, as noted above, the additional elements recited in independent claim 9 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 9 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 9 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 9 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 9 is ineligible. 
Dependent claims 10-12 and 14-16 do not aid in the eligibility of independent claim 9. For example, claim 10 merely further defines the abstract limitations of claim 9. Additionally, claims 11-12 and 14-16 merely provide further embellishments of the limitations recited in independent claim 9. 
Furthermore, it is noted that claims 12, 14, and 15 include additional elements of a display place, a second output apparatus, and a product registration terminal. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a 
Thus, dependent claims 10-12 and 14-16 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 1-4 and 6-8 and claim 17 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 9-12 and 14-16. It is noted that claims 1 and 2 include additional elements of a sales operations assistance system, a store employee terminal, a communication unit, a notification unit, and a writing unit, and claim 17 incudes additional elements of a non-transitory computer readable medium, a program, and a computer. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 1-4, 6-8, and 17 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et. al. (US 20170061525 A1, herein referred to as McCoy).

With respect to claim 1, McCoy discloses:
A sales operations assistance system comprising {McCoy, see at least: fig 2, #200; [0018] a user (e.g., customer or store associate) can find an item or group of items by selecting criteria on an in-store display device (e.g., kiosk) and/or on the user's mobile device, which triggers a specialized ‘tag’ device attached to the product(s) to selectively provide a visual, audio, and/or haptic response}:
a medium that has a storage area that stores first information that indicates a type of a product {McCoy, see at least: fig 2, #222; fig 3; [0038] The configuration memory 314 can be configured to store a list of attributes regarding a product to which the tag device is attached}; and
a store employee terminal that a store employee operates, wherein the store employee terminal comprises a communication unit that reads, by communicating with the medium, the first information stored in the storage area {McCoy, see at least: fig 2, #122, 124; fig 5; [0013] The tag device is attachable to an item located at a location within a physical establishment and includes a processing unit to process and store data, a transceiver, an output and a power source. The transceiver can wirelessly transmit a beacon including a code (i.e., first information) associated with the item; [0035] The system 200 includes the tag devices 222 in communication with the data processing unit. The remote devices 122, 124 of the individual users (e.g., customers, store associates) include a user device software application of the system 200 to provide a user interface that prompts the user to provide criteria data to send to the data processing unit, process data received from the data processing unit (e.g., such as data pertaining to determined items, including the code associated with such items), and operate a wireless communication protocol of the user device to communicate with the specified beacon provided by the tag devices 222 associated with the specified items determined to match the user criteria; [0042]  the data processing unit can be operated using the processing unit of the user devices 122, 124 such that the user device is used to communicate with the tag device 222 directly}, and
a notification unit that acquires second information of the product, using the first information read by the communication unit, and outputs the second information to a first output apparatus for use by the store employee {McCoy, see at least: fig 3, output unit; [0032] the transferred data received by the remote device 122, 124 of the user can include location data (i.e., second information) of the matched item, such as a graphical map of the item and the user to guide the user to within a certain proximity of the tag device such that the tag device may provide the indication signal; [0034] The control signal can be transmitted based on various parameters, such as the location data of the user device 122, 124 (e.g., the tag device 222 generates the indication signal when the data processing unit determines that the user device 122, 124 is within a certain proximity of the tag device 222); [0042] If there is a .

With respect to claim 2, McCoy discloses the system of claim 1. McCoy further discloses:
wherein the store employee terminal further comprises a writing unit that writes the first information in the storage area when the medium is provided to a customer {McCoy, see at least: fig 3, #311; [0039] The tag device can be configured to have a unique identifying code corresponding to the specific device. The identifying code can be programmed into the device after activation of the configuration switch 311, which enables that specific tag device to be coded ... a store associate can activate the configuration switch 311 (which can be a physical switch on the tag device 222, or a virtual switch enabled based on the programming protocol implemented by the store associate) to allow only the specific tag device (or devices that match an attribute) to be coded. The store associate can use a mobile device (e.g., a mobile device running joyn Blackbird) to scan tag of the item, and a programming message is sent to tag device to wipe out an existing configuration and replace it with the new configuration data}.

With respect to claim 3, McCoy discloses the system of claim 2. McCoy further discloses:
wherein the first information written in the storage area by the writing unit cannot be rewritten {McCoy, see at least: [0039] The identifying code can be programmed into the device after activation of the configuration switch 311, which enables that specific tag device to be coded. For example, a store associate can activate the configuration switch 311 (which can be a physical switch on the tag device 222, or a virtual switch enabled based on the programming protocol implemented by the store .

With respect to claim 4, McCoy discloses the system of claim 1. McCoy further discloses:
wherein the second information comprises information indicating a display place of the product {McCoy, see at least: [0032] the transferred data received by the remote device 122, 124 of the user can include location data (i.e., second information) of the matched item, such as a graphical map of the item and the user to guide the user to within a certain proximity of the tag device such that the tag device may provide the indication signal}, and
the notification unit outputs the display place of the product to the first output apparatus {McCoy, see at least: [0042]  the data processing unit can be operated using the processing unit of the user devices 122, 124 such that the user device is used to communicate with the tag device 222 directly … If there is a match, then the power unit 303 provides power to the output unit (e.g., LEDs 306, LCD 307, etc.) to thereby provide an indicator signal associated with the particular product to which the tag device 222 is attached (e.g., particular LED color, flash rate, text, etc. to light up); [0046] a process 560 causes the tag device to produce an output signal to draw attention to the tag device when the user device is within a proximity of the location of the tag device in the place}.

With respect to claim 5, McCoy discloses the system of claim 4. McCoy further discloses:
wherein the first output apparatus is a light emitting apparatus disposed with respect to each product in a product display shelf installed in a store employee-only area {McCoy, see at least: [0042] The tag device 222 ‘looks’ for a specific signal (e.g., including the code), and then matches the transmitted attribute data to the attribute data stored in the configuration memory 314; [0046] a process 540 that causes a tag device (e.g., tag device 222 of FIG. 2) attached to the matched item , and
the notification unit causes, among light emitting apparatuses each of which is disposed with respect to each product, the light emitting apparatus corresponding to the display place of the product to emit light, the display place being indicated by the second information {McCoy, see at least: [0042] If there is a match, then the power unit 303 provides power to the output unit (e.g., LEDs 306, LCD 307, etc.) to thereby provide an indicator signal associated with the particular product to which the tag device 222 is attached (e.g., particular LED color, flash rate, text, etc. to light up); [0046] a process 560 causes the tag device to produce an output signal to draw attention to the tag device when the user device is within a proximity of the location of the tag device in the place}.

With respect to claim 6, McCoy discloses the system of claim 1. McCoy further discloses:
wherein the second information further comprises information on a related product of the product {McCoy, see at least: [0028] In an example of cross-selling and up-selling opportunities enabled by the disclosed Find My Stuff technology, the data processing unit can activate the tag device(s) attached to a complimentary product or products determined to be related to a particular product, e.g., such as a product or products that ‘complete a look’}, and
the notification unit outputs the information on the related product to a second output apparatus for use by a customer {McCoy, see at least: [0028] Accordingly, a set of neck ties might light up on a neighboring shelf in the store after the customer selects a shirt, e.g., in which the shirt could be a user-desired product initially highlighted using the disclosed Find My stuff technology}.

With respect to claim 7, McCoy discloses the system of claim 1. McCoy further discloses:
wherein the store employee terminal is a product registration terminal that registers a product that a customer purchases {McCoy, see at least: [0025] the systems disclosed herein can also be configured such that a single tag device is registered to or associated with multiple items; [0029] the one or more computers or servers 112, 114 are in communication with the remote devices 122, 124 of the individual users (e.g., customers or store associates) to transmit and receive data to and from the user's device, e.g., such as the product information of the desired product to be purchased by the customer; [0039] The store associate can use a mobile device (e.g., a mobile device running joyn Blackbird) to scan tag of the item, and a programming message is sent to tag device to wipe out an existing configuration and replace it with the new configuration data}.

With respect to claim 9, McCoy discloses:
A sales operations assistance method performed by a computer, the method comprising {McCoy, see at least: fig 2; fig 5; [0018] a user (e.g., customer or store associate) can find an item or group of items by selecting criteria on an in-store display device (e.g., kiosk) and/or on the user's mobile device, which triggers a specialized ‘tag’ device attached to the product(s) to selectively provide a visual, audio, and/or haptic response}:
by communicating with a medium having a storage area that stores first information indicating a type of a product, reading the first information stored in the storage area {McCoy, see at least: fig 2, #222; fig 3; fig 5; [0038] The configuration memory 314 can be configured to store a list of attributes regarding a product to which the tag device is attached; [0046] The method can include a process 510 that causes a data processing unit to receive information about a user desired item from a user device operated by a user. For example, the data processing unit can be at least partially implemented on the one or more computers or servers 112, 114 and/or the user device 122. The method includes a process ; and
acquiring second information of the product, using the read first information {McCoy, see at least: fig 5; [0046] A process 530 then provides, by the data processing unit, the code to the user device. For example, the data processing unit implemented on the computer or server 112, 114 can send the code to the user device, e.g., via the communication units 220}, and
outputting the second information to a first output apparatus for use by a store employee {McCoy, see at least: fig 3, output unit; fig 5; a process 560 causes the tag device to produce an output signal to draw attention to the tag device when the user device is within a proximity of the location of the tag device in the place; [0042] If there is a match, then the power unit 303 provides power to the output unit (e.g., LEDs 306, LCD 307, etc.) to thereby provide an indicator signal associated with the particular product to which the tag device 222 is attached (e.g., particular LED color, flash rate, text, etc. to light up); [0018] a user (e.g., customer or store associate) can find an item or group of items by selecting criteria on an in-store display device (e.g., kiosk) and/or on the user's mobile device}.

Regarding claims 10, 12-15, and 17, claims 10 and 12-15 are directed to a method, while claim 17 is directed to a non-transitory computer readable medium. Claims 10 and 12-15 recite limitations that are parallel in nature to those addressed above for claims 2 and 4-7, which are directed towards a system, while claim 17 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed to a method. Therefore, claims 10, 12-15, and 17 are rejected for the same reasons as set forth above for claims 2, 4-7, and 9, respectively. 
It is noted that claim 17 includes additional elements of: 
A non-transitory computer readable medium storing a program causing a computer to execute a sales operations assistance method.

A non-transitory computer readable medium storing a program causing a computer to execute a sales operations assistance method {McCoy, see at least: [0058] Implementations of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et. al. (US 20170061525 A1, herein referred to as McCoy), in view of Woodward et. al. (US 8010411 B2, herein referred to as Woodward).

With respect to claim 8, McCoy discloses the system of claim 1. McCoy does not disclose:
wherein the product is a cigarette.
However, Woodward teaches:
wherein the product is a cigarette {Woodward, see at least: fig 7C; [5:1-6] As shown in FIG. 7C, the Regulation Code Attribute Table 770 may be used to define a plurality of different classes and sub-.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included regulated products including cigarettes as taught by Woodward in the sales assistance system of McCoy in order to comply with laws and regulations that affect on-line sales transactions (Woodward, see: [2:1-4]).

Regarding claim 16, claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a system. Therefore, claim 16 is rejected for the same reasons as set forth above for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.B./               Examiner, Art Unit 3625                  

/ALLISON G WOOD/               Primary Examiner, Art Unit 3625